 

Exhibit 10.3

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of September 6, 2007, is entered into among Jazz
Semiconductor, Inc , a Delaware corporation (“Jazz”), Newport Fab, LLC (d/b/a
Jazz Semiconductor Operating Company), a Delaware limited liability company
(“Operating Company”, and Operating Company together with Jazz, collectively,
the “Borrowers” and each of them individually, a “Borrower”), Jazz Technologies,
Inc , formerly known as Acquicor Technology Inc , a Delaware corporation
(“Guarantor), the parties hereto as lenders (each individually, a “Lender” and
collectively, “Lenders”), and Wachovia Capital Finance Corporation (Western), a
California corporation, in its capacity as agent for the Lenders (in such
capacity, “Agent”),

RECITALS

A                                             Borrowers, Guarantor, Agent,
Lenders, and Wachovia Capital Markets, LLC, in its capacity as lead arranger,
bookrunner and syndication agent, have previously entered into that certain
Amended and Restated Loan and Security Agreement dated as of February 28, 2007
(the “Loan Agreement”), pursuant to which Agent and Lenders have made certain
loans and financial accommodations available to Borrowers.. Terms used herein
without definition shall have the meanings ascribed to them in the Loan
Agreement.

B.                                            Borrowers and Guarantor have
requested that Agent and the Lenders amend the Loan Agreement, which Agent and
the Lenders are willing to do pursuant to the terms and conditions set forth
herein

C                                               Borrowers and Guarantor are
entering into this Amendment with the understanding and agreement that, except
as specifically provided herein, none of Agent’s or any Lender’s rights or
remedies as set forth in the Loan Agreement is being waived or modified by the
terms of this Amendment

AGREEMENT

NOW, THEREF ORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.                                          Amendment to Loan Agreement.

(a)                                     Section 9.11(g)(D) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“(D) the aggregate amount of all such dividends, distributions and repurchases
permitted by this Section 9 11(g) shall not exceed $75,000,000 “

 

2.                                          Effectiveness of this Amendment The
effectiveness of this Amendment is subject to the satisfaction of each of the
following conditions precedent

(a)                                     Amendment., Agent shall have received
this Amendment, fully executed by Borrowers, Guarantor, Agent and Required
Lenders in a sufficient number of counterparts for distribution to all parties

 

 

1

--------------------------------------------------------------------------------


 

(b)                                    Accommodation Fee. Agent shall have
received, for the ratable benefit of the Lenders, a non-refundable accommodation
fee in the amount of Five Thousand Dollars ($5,000), which fee is fully earned
as of and due and payable on the date hereof’.

(c)                                     Representations and Warranties The
representations and warranties set forth herein and in the Loan Agreement must
be true and correct.

(d)                                    Other Required Documentation. All other
documents and legal matters in connection with the transactions contemplated by
this Amendment shall have been delivered or executed or recorded and shall be in
form and substance satisfactory to Agent.

3.                                          Representations and Warranties, Each
Borrower and Guarantor each represents and warrants as follows:

(a)                                     Authority Each Borrower and Guarantor
have the requisite company power and authority to execute and deliver this
Amendment, and to perform its obligations hereunder and under the Financing
Agreements (as amended or modified hereby) to which it is a party. The
execution, delivery and performance by each Borrower and Guarantor of’ this
Amendment have been duly approved by all necessary company action and no other
company proceedings are necessary to consummate such transactions.

(b)                                    Enforceability. This Amendment has been
duly executed and delivered by each Borrower and Guarantor. This Amendment and
each Financing Agreement (as amended or modified hereby) are the legal, valid
and binding obligations of each Borrower and Guarantor, enforceable against each
Borrower and Guarantor in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally or by general equitable principles,
and are in full force and effect.

(c)                                    Representations and Warranties. The
representations and warranties contained in each Financing Agreement (other than
any such representations or warranties that, by their terms, are specifically
made as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d)                                   Due Execution. The execution, delivery and
performance of this Amendment are within the power of each Borrower and
Guarantor, have been duly authorized by all necessary company action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restrictions binding on any Borrower or Guarantor.,

(e)                                     No Default. No event has occurred and is
continuing that constitutes an Event of Default.

4.                                          Choice of Law. The validity of this
Amendment, its construction, interpretation and enforcement, the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the internal laws of the State of California governing contracts
only to be performed in that State

5.                                          Counterparts This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

6.                                          Reference to and Effect on the
Financing Agreements.

(a)                                     Upon and after the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof’ or words of like import referring to the Loan Agreement,
and

 

2

--------------------------------------------------------------------------------


 

each reference in the other Financing Agreements to “the Loan Agreement”,
“thereof’ or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified and amended hereby

(b)                                   Except as specifically amended above, the
Loan Agreement and all other. Financing Agreements, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.

(c)                                    The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Agent or any Lender under any of the
Financing Agreements, nor constitute a waiver of any provision of any of the
Financing Agreements.

(d)                                   To the extent that any terms and
conditions in any of the Financing Agreements shall contradict or be in conflict
with any terms or conditions of the Loan Agreement, after giving effect to this
Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified or amended hereby.

7.                                          Estoppel.  To induce Agent and
Lenders to enter into this Amendment and to induce Agent and Lenders to continue
to make advances to Borrowers under the Loan Agreement, each Borrower and
Guarantor hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of any
Borrower or Guarantor as against Agent or any Lender with respect to the
Obligations.

8.                                          Integration This Amendment, together
with the other Financing Agreements, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

9.                                          Severability. In case any provision
in this Amendment shall be invalid, illegal or’ unenforceable, such provision
shall be severable from the remainder of this Amendment and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

JAZZ SEMICONDUCTOR, INC.,

 

as a Borrower

 

 

 

By:

/s/ Paul A. Pittman

 

Name:

Paul A. Pittman

 

Title:

Chief Financial Officer

 

 

 

NEWPORT FAB, LLC,

 

as a Borrower

 

 

 

By:

/s/ Paul A. Pittman

 

Name:

Paul A. Pittman

 

Title:

Chief Financial Officer

 

 

 

JAZZ TECHNOLOGIES, INC.,

 

as a Guarantor

 

 

 

By:

/s/ Paul A. Pittman

 

Name:

Paul A. Pittman

 

Title:

Chief Financial Officer

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),

 

as Agent and a Lender

 

 

 

By:

/s/ Robin Van Meter

 

Name:  Robin Van Meter

 

Title:

Vice President

 

 

4

--------------------------------------------------------------------------------

 